Title: To James Madison from Christopher Greenup, 6 January 1804 (Abstract)
From: Greenup, Christopher
To: Madison, James


6 January 1804, Frankfort. “I have been informed that Doctr Isaac E. Gano will be recommended to the President to fill the Office of a Judge in the Territory which is supposed will be erected including Detroit. I therefore beg leave to inform you that Doctor Gano acted as one of the Judges of the Quarter Session Court at this place for several Years with great propriety. He is a man of strict honour and I have no doubt should he be appointed but that he will give great satisfaction.
“Colo. Baker Ewing has requested me to inform you that he is desirous of obtaining a Surveyors place in Louisianna should any such appointments take place. Colo. Ewing formerly acted as a Surveyor in Kentucky, and he is a man of Respectability.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Gano”). 2 pp.; docketed by Jefferson: “Gano, Dr. Isaac E. to be judge at Detroit. a drunkard / Ewing, Baker, to be Survr. Louisiana / Greenup, Crr to Mr. Madison.”



   
   On 28 Mar. 1804 Gallatin informed Jefferson that “A Dr. Gano, of Kentucky, was recommended for receiver” at Vincennes, “but he is liable to intoxication.” Gano had been a trustee of the town of Frankfort, Kentucky (Adams, Writings of Gallatin, 1:182; Filson Club History Quarterly 36 [1962]: 146).



   
   Baker Ewing, who was the first register of the Kentucky land office from 1792 to 1798 and a member of the Kentucky legislature in 1802, had been a member with Greenup of the Political Club of Danville, Kentucky (Collins’ Historical Sketches of Kentucky, 1:508; Filson Club History Quarterly 30 [1956]: 228 n. 20, 35 [1961]: 336).


